Citation Nr: 1236505	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  09-46 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active duty for training from October 1962 to April 1963, and active service from July 1963 to August 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Service connection was granted for degenerative joint disease of the right knee, and an initial rating of 10 percent was assigned.  

The Veteran testified at a video hearing in September 2010 before a Veterans Law Judge who is no longer a member of the Board.  In April 2012, the Board afforded the Veteran an opportunity for another hearing with a Veterans Law Judge who would participate in this decision.  The following month, the Veteran responded that he did not want another hearing. 

In April 2011, the Board issued a decision that denied entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee.  The Veteran appealed that April 2011 Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, in a January 2012 Order, the Court vacated the Board's decision and remanded the claim to the Board for readjudication in accordance with the Joint Motion. 

Additional evidence was associated with the claims in August 2012, with a waiver of the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.




REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's claim.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 69 (1995). 

The Veteran seeks an initial rating in excess of 10 percent for degenerative joint disease of the right knee.  He contends that the manifestations of the disability are more severe than contemplated by a 10 percent rating.  In support of his claim, the Veteran and his spouse submitted statements that reported that the Veteran's right knee condition was manifested by pain, discomfort, and swelling, and often caused him to trip and fall.  Reportedly, the Veteran also had a slight limp favoring one leg. 

The Veteran underwent a VA examination for his right knee in April 2007.  He complained of constant pain which was elicited by physical activity and alleviated by rest, stiffness, swelling, weakness, and occasional giving way and locking.  He denied incapacitation due to these symptoms.  However, he stated that he was unable to run and was unable walk for long periods.  Physical assessment revealed that the Veteran's posture and gait were within normal limits.  It was noted that he did not use any ambulatory aid.  Scars were present on his right knee.  There was locking pain, crepitus, and signs of edema.  Range of motion was to 0 degrees extension and to 110 degrees flexion.  Pain was present at the extreme of flexion.  Pain also was produced with repeated use, but there was 0 degrees of additional limitation of motion.  Further, repeated use produced no additional limitation of motion as a result of fatigue, weakness, lack of endurance, or incoordination.  Ligament stability tests were not conducted because the Veteran had a lot of right knee pain.  X-rays of his right knee showed degenerative arthritic changes, namely moderately advanced degenerative joint disease.  The examiner opined that the Veteran experienced limited exercise and ambulatory capacity as a consequence thereof. 

In the Joint Motion for Remand, the parties agreed that the April 2007 VA examination report, relied upon by the Board in deciding the claim, was inadequate for rating purposes.  Specifically, the parties noted that the examiner failed to make any findings as to whether the Veteran's right knee condition was manifested by instability or locking, or the severity of those symptoms, despite the Veteran's complaints of knee locking and instability productive of frequent falls, because the examiner was unable to test for instability due to the Veteran's right knee pain.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (even if not statutorily obligated to do so, if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  Accordingly, a new medical opinion that specifically addresses the Veteran's complaints of knee instability and locking, should be obtained.  

Additionally, when available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The findings of the April 2007 examination are now over five years old and considered stale.  Significantly, in a statement submitted in July 2012 the Veteran asserted that his right knee disability had worsened.  In support of his claim, the Veteran submitted a May 2012 private treatment record that recoded an impression of severe osteoarthritis of the right knee.  Because there may have been a significant change in the Veteran's condition, the Board finds that a new examination is needed to fully and fairly evaluate the Veteran's claim for an increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994) (Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating). 

Finally, on remand the Veteran should be asked to provide or authorize VA to obtain private medical records related to treatment for the right knee disability.
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide sufficient information and authorization, to request any additional evidence pertinent to the claim for an increased rating for the right knee condition, including treatment records from Dr. B.D. Rosenstein.  After securing the necessary authorizations for release of that information, seek to obtain copies of all records referred to by the Veteran not already on file. 

If, after making reasonable efforts to obtain named records the records are not obtained, notify the Veteran and (a) identify the specific records not obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  After the above development has been completed, schedule the Veteran for a VA examination with an appropriate specialist to determine the current nature and severity of his service-connected right knee disability.  The examiner should review the claims file and should note that review in the report.  The rationale for all opinions should be explained.  Specifically, the VA examiner's opinion should address the following: 

a)  Identify all orthopedic pathology related to the Veteran's right knee disability. 

b)  Conduct all necessary tests, to include x-rays and range of motion studies of the right knee in degrees. 

c)  State whether any ankylosis (favorable or unfavorable) is present. 

d)  Specify whether the Veteran's right knee disability is manifested by genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated), or by malunion of the tibia or fibula, or nonunion of those bones, with loose motion, requiring a brace. 

e)  State whether the service-connected right knee disability is accompanied by recurrent subluxation or lateral instability, and whether any recurrent subluxation or lateral instability is slight, moderate, or severe. 

f)  State whether there is a dislocated or removed semilunar cartilage.  State whether there are frequent episodes of locking or effusion of the joint.

g)  Discuss whether the Veteran has additional functional loss from his right knee disability, and describe any pain, weakened movement, excess movement, excess fatigability, or incoordination resulting from that service-connected disability.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

h)  State whether there is x-ray evidence of arthritis. 

i)  Discuss how the Veteran's right knee disability impacts his activities of daily living, including his ability to obtain and maintain employment.  38 C.F.R. § 4.10 (2011). 

3.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


